DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 11/7/2022. Currently, 5 of the claims have been canceled and claims 1-4 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Calaman et al.  6,367,543 (hereinafter “Calaman”) in view of Wan et al. (US Patent No.: 10,443,960 hereinafter “Wan”).
With respect to claim 1, Calaman discloses a water block reinforcement structure (Figs. 6-8) comprising: a substrate (Fig. 8, 20) having a heat exchange face (Fig. 8, 23) and a heat contact face (Fig. 7, face in contact with 24); and a cover body (Fig. 6, cover 30) mated with the substrate (Fig. 6, everything is mated together) to define a heat exchange chamber therebetween for a working liquid to flow through (Fig. 6, chamber below 30 where 50 and 56 is located where fluid flows from 38 to 39), at least one radiating fin assembly (Fig. 6, 50) and at least one reinforcement section being distributed and arranged in the heat exchange chamber (Fig. 6, posts 51), the cover body having an inner face (Fig. 7, 51 is attached to inner face of 30), an inlet and an outlet (Fig. 6, 38 and 39), the inner face facing the heat exchange face of the substrate (Fig. 7), the inlet and the outlet being formed through the cover body in communication with the heat exchange chamber (Figs. 6-7), the reinforcement section having an upper end connected with the inner face of the cover body by a connection means (Fig. 7, 51 is connected to 30 and 50 by braze welding Col. 4, lines 59-Col. 5, line 10).
Calaman does not disclose a reinforcement section being a long rib that is disposed between two radiating fin assemblies and the reinforcement section and the radiating fins having parallel and spaced apart arrangement.
Wan teaches a long rib between two fin assemblies that are in parallel (Fig. 7, reinforcement rib 12 is between fins 13). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fins and reinforcement section of Calaman to have a reinforcement rib between two fin assemblies as taught by Wan to enhance heat dissipating efficiency and structural strength while increasing pressure and flow rate (Col. 2, lines 64-Col. 3, line 11).
With respect to claim 2, Calaman and Wan teach the water block reinforcement structure as claimed in claim 1 as discussed above. Calaman discloses the reinforcement pins can be braze welded to the top and bottom plates (Col. 4, lines 59-Col. 5, line 10) but does not disclose wherein the reinforcement section has a lower end integrally formed with the heat exchange face of the substrate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pins of Calaman to be integral with the heat exchange face since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

With respect to claim 3, Calaman and Wan teach the water block reinforcement structure as claimed in claim 1 as discussed above. Calaman also discloses wherein the reinforcement section has a lower end connected with the heat exchange face of the substrate by the connection means (Col. 4, lines 59-Col. 5, line 10 the pin is brazed to both the top and bottom).  
With respect to claim 4, Calaman and Wan teach the water block reinforcement structure as claimed in claim 1 as discussed above. Calaman also discloses wherein the connection means includes welding (Col. 4, lines 59-Col. 5). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763